COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EX PARTE: MARCO ANTONIO                       §               No. 08-17-00077-CR
 HINOJOS,
                                               §                  Appeal from the
                      Appellant.
                                               §           County Criminal Court No. 2

                                               §             of El Paso County, Texas

                                               §               (TC# 2017DCV0406)

                                            §
                                          ORDER

       The Court has this day considered the Appellant’s motion for stay of trial court

proceeding and concludes the motion should be GRANTED. The Honorable Robert Anchondo

shall therefore stay any further proceedings in cause number 20160C03947, styled The State of

Texas v. Marco Antonio Hinojos, pending further order of this Court.

       IT IS SO ORDERED this 23rd day of May, 2017.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.